Citation Nr: 0925609	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-28 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
iliotibial band syndrome of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
January to April 2005.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Waco Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for iliotibial 
band syndrome of the right knee and asthma and assigned 0 and 
10 percent evaluations, respectively.  In June 2007 
correspondence, the Veteran's representative requested a 
Travel Board hearing.  However, the Veteran did not report to 
her scheduled Travel Board hearing and good cause had not 
been shown.  


FINDINGS OF FACT

1.  The Veteran's service-connected iliotibial band syndrome 
of the right knee is primarily manifested by pain and 
limitation of knee flexion, but not to less than 90 degrees; 
there is no X-ray evidence of arthritis of either knee and 
limitation of extension, ankylosis, instability, subluxation, 
or dislocation of semilunar cartilage with frequent episodes 
of locking, pain, and effusion; and pain and functional loss 
affecting the right knee have not been shown.

2.  Pulmonary function tests have revealed that the Veteran 
had post-bronchodilator forced expiratory volume in one 
second (FEV-1) ranging from 71 to 76 percent of predicted 
value, ratio of forced expiratory volume in one second to 
forced vital capacity (FEV-1/FVC) ranging between 82 and 85 
percent, did not require the use of daily inhalational or 
oral bronchodilator therapy, and did not require a course of 
systemic corticosteroids or immuno-suppressive medications.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but 
no higher, for iliotibial band syndrome of the right knee 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.10, 4.40, 
4.45, 4.59, 4.71a, 4.73 Diagnostic Codes (Code(s)) 5003, 
5024, 5257, 5260, 5261, 5314 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.97, Code 6602 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a May 2005 letter (prior to the adjudications on appeal), 
VA notified the Veteran of (1) of the information and medical 
or lay evidence required to substantiate the claim, (2) of 
which information and evidence, if any, that she is to 
provide to VA, and (3) of which information and evidence, if 
any, VA will attempt to obtain on behalf of the Veteran.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Veteran's initial rating claim for asthma and right knee 
iliotibial band syndrome is a "downstream" element of the 
RO's grant of service connection in the currently appealed 
rating decisions issued in January and May 2006.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159 is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the January 2006 rating decision was 
fully favorable to the Veteran, the Board finds no prejudice 
to the Veteran in proceeding with the present decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  Regardless, a March 2006 letter discussed 
the manner in which VA determined disability ratings and 
effective dates.  The claim was subsequently readjudicated by 
a May 2006 statement of the case and subsequent supplemental 
statements of the case.

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial ratings for right knee iliotibial band 
syndrome and asthma originate, however, from the grant of 
service connection for these disabilities.  Consequently, 
Vazquez-Flores is inapplicable.  With respect to the timing 
of the notice, the Board points out that the Veterans Court 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this case, the May 2005 notice letter 
was provided prior to January 2006 rating decision that 
initially granted service connection for right knee 
iliotibial band syndrome and asthma; thus, this notice was 
timely.  There has been no prejudice to the appellant and any 
defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield, 444 
F.3d at 1328; see also Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Neither the Veteran nor her representative 
has alleged that notice has been less than adequate.  In 
March 2007 correspondence, the Veteran indicated that she had 
no other information or evidence to give to VA to 
substantiate her claim.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the Board, in which did not report for the scheduled hearing.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the Veteran's claims file; the Veteran does 
not contend otherwise.  The Veteran also has been provided 
with VA examinations which address the nature and severity of 
the service-connected conditions on appeal.  Consequently, 
the Board finds that VA's duty to assist the Veteran has been 
met.  She is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background, Criteria, & Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Veteran's statements describing her symptoms are 
competent evidence to the extent that she can describe what 
she experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).

A.  Right Knee Iliotibial Band Syndrome

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).

In a January 2006 rating decision, the RO granted service 
connection for iliotibial band syndrome of the right knee.  A 
0 percent rating was assigned for the right knee, effective 
from April 2005 under Codes 5399-5314.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27.  When 
an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number is "built up" with the first two digits being selected 
from that part of the schedule most closely identifying the 
part, and the last two digits being "99" for an unlisted 
condition.  Id. Here, the Veteran's disability was rated by 
analogy under Code 5314 for residuals of injury to muscle 
group XIV (including the iliotibial band).  

Diagnostic Code 5314 provides for a noncompensable evaluation 
for a slight disability, a 10 percent evaluation for a 
moderate disability, a 30 percent evaluation for a moderately 
severe disability and a 40 percent evaluation for a severe 
disability. 38 C.F.R. § 4.73, Diagnostic Code 5314.  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings. 
38 C.F.R. § 4.56(d) (2006).

A slight muscle disability typically involves a simple muscle 
wound without debridement or infection.  Service treatment 
records should reflect incurrence of a superficial wound with 
brief treatment and return to duty, healing with good 
functional results, without complaints of the cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include minimal scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue. Id.

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

A review of the Veteran's service treatment records (STR's) 
showed that she was seen for complaints of right knee pain 
and was diagnosed with iliotibial band syndrome.  Likewise, 
post service treatment records and VA examinations showed 
evidence of right knee pain, minimal limitation of motion, 
and mild tenderness to palpation, and complaints of swelling.  
An overview of the Veteran's STR's and post service treatment 
records did not show any muscle fatigue and there were no 
resemblances to a muscle disability that resulted from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection to allow for higher 
initial rating (10 percent) under Code 5314.

As previously indicated, since there is no specific Code for 
iliotibial band syndrome, the disability must be rated by 
analogy, and the Board must consider all potentially 
applicable diagnostic codes.

Code 5257 provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating. 38 C.F.R. § 4.71a, Code 5260.  Extension 
limited to 5 degrees warrants a noncompensable rating, 
extension limited to 10 degrees warrants a 10 percent rating, 
extension limited to 15 degrees warrants a 20 percent rating, 
extension limited to 20 degrees warrants a 30 percent rating, 
extension limited to 30 degrees warrants a 40 percent rating, 
and extension limited to 45 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

On June 2005 VA examination noted the Veteran's complaints of 
right knee pain and swelling at times when standing.  The 
pain was constant and worse with walking.  She occasionally 
had a pulling sensation in the back of her knee.  She used no 
assistive devices.  The knee did not interfere with daily 
activities.  There was no additional limitation with flare-
ups or with repetitive use.  Physical examination showed no 
swelling, tenderness, or deformities in the knee.  Flexion 
was from 0 to 140 degrees, without pain.  Extension was to 0 
degrees without pain, and the medial, lateral collateral, 
anterior and posterior cruciate ligaments were all stable.  
The medial and lateral meniscus were stable and McMurray's 
and Lachman's testing were negative.  Active range of motion 
did not produce any weakness, fatigue, or incoordination.  X-
rays of the knee were normal.  She had a normal gait.  The 
examiner provided a diagnosis of iliotibial band syndrome 
with occasional pain.  

In September 2006 correspondence, the Veteran indicated that 
she believed that her right knee should be rated higher than 
0 percent.  She stated that she was no longer able to run or 
play sports.  She reported that she had difficulty when 
standing for long periods or when walking up stairs.  

North Texas VA Health Care System treatment records showed 
that the Veteran had complaints of right knee pain, swelling, 
locking, and stiffness that increased with activity.  
Objective findings revealed a negative grind test, Lachman's 
test, and anterior and posterior drawer test.  There was mild 
tenderness to palpation.  The range of motion was from 0 to 
140 degrees.  There was no swelling or deformities.  The knee 
was stable to varus and valgus stresses.  A February 2005 
right knee x-ray showed small joint effusion.  There was no 
fracture, dislocation, or significant degenerative changes.  
August 2006 records showed that she underwent physical 
therapy specifically for right knee pain.  November 2006 
treatment records noted that she had persistent knee pain and 
that her main complaint in regards to her knee was the pain.  

On February 2007 VA examination, the Veteran reported right 
knee pain and swelling that increased with standing and 
running.  She worked on her feet all day and had swelling at 
the end of the day.  She did not use a brace or any other 
assistive device.  She denied excess fatigability and lack of 
endurance.  Objective findings revealed that her gait was 
normal.  There was no heat in the right knee.  Range of 
motion studies revealed that active flexion was to 90 degrees 
and passive flexion was to 130 degrees without pain.  
Extension of the right knee was normal at 0 degrees.  With 
repetitive motion there was no change in the range of motion, 
coordination, fatigue, endurance, or pain level.  The right 
knee cruciate and collateral ligaments were intact.  The 
examiner stated that a nuclear scan of the right knee showed 
findings consistent with Osgood Schlatters disease in the 
right tibial tubercle.  The examiner gave a diagnosis of 
iliotibial band syndrome.  

Overall, right knee flexion is not shown to have been limited 
to less than 90 degrees.  Consequently, a compensable rating 
under Code 5260 is not warranted.  And inasmuch as right knee 
extension has always been reported as full, a separate 
compensable rating under Code 5261 is not warranted.  Even 
with consideration of the Veteran's statement and associated 
DeLuca factors of pain, flare-ups, and repetitive use, the 
reported ranges of motion do not show that flexion has been 
limited to 45 degrees or less and/or extension has been 
limited to 10 or more to warrant a compensable rating under 
Codes 5260 or 5261.  

However, as the Veteran reported complaints of swelling and 
persistent pain and pain that increased with movement, 
underwent physical therapy due to right knee pain, and a VA 
examiner reported that the Veteran had active flexion to 90 
degrees without pain (which could be interpreted to mean that 
she had pain beyond 90 degrees), the Board finds that the 
Veteran's right knee iliotibial band syndrome may be more 
appropriately rated analogously under Code 5024 that 
evaluates disabilities characterized by tenosynovitis.  A 
note under DC 5024 specifies that the diseases evaluated 
under Codes 5013 through 5024 (except gout) will be rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative.  See 38 C.F.R. § 4.71a, Code 5024.  
Degenerative arthritis is evaluated under DC 5003, which 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensably 
disabling under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Code 5003.  Therefore, the Board finds 
that a 10 percent evaluation, but not higher, is warranted 
under Codes 5003-5024 due to limitation of motion in the 
right knee and painful motion as inferred by the February 
2007 VA examination report.  A higher rating is not warranted 
because, as noted above, the criteria for a compensable 
rating under Codes 5260 and 5261 has not been shown.  See 
38 C.F.R. § 4.71a, DC 5003.

Furthermore, inasmuch as instability has not been found on 
the VA examinations or in any treatment records, rating the 
disability under the Code 5257 criteria for knee disability 
manifested by subluxation or instability would not 
inappropriate.  38 C.F.R. § 4.71a, Code 5257.  There is no 
competent evidence (clinical findings) of record to the 
contrary that is, showing that the Veteran does have knee 
instability/subluxation.  Also, on June 2005 VA examination 
and in North Texas VA Health Care System treatment records, 
Lachman's and McMurray's tests were negative.  

As there has never been any evidence of ankylosis, cartilage 
removal, or tibia and fibula impairment, consideration of 
Codes 5256, 5259, 5262 is not appropriate.  Although the 
Veteran has had complaints of locking, pain, and swelling, 
there is no evidence of a dislocated semilunar cartilage to 
all for consideration under Code 5258.  

Finally, the Board has considered whether the Veteran is 
entitled to any "staged" ratings for his service-connected 
right knee iliotibial band syndrome, as the Court indicated 
can be done in this type of case.  See Fenderson, supra; 
Hart, supra.  However, upon reviewing the longitudinal record 
in this case, the Board finds that, at no time since the 
Veteran was separated from service in April 2005, has her 
right knee disorder been more disabling than as currently 
rated under this decision.

B.  Asthma

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, concerning 
bronchial asthma, a 10 percent evaluation is warranted for 
forced expiratory volume in one second (FEV-1) of 71- to 80- 
percent of predicted value; the ratio of forced expiratory 
volume in one second to forced vital capacity (FEV-1/FVC) of 
71 to 80 percent; or intermittent inhalational or oral 
bronchodilator therapy.

A 30 percent evaluation is assigned in cases of FEV-1 of 56- 
to 70-percent of predicted value; FEV-1/FVC of 56 to 70 
percent; daily inhalational or oral bronchodilator therapy; 
or inhalational anti-inflammatory medication.

A 60 percent evaluation is in order in cases of FEV-1 of 40- 
to 55-percent of predicted value; FEV-1/FVC of 40 to 55 
percent; at least monthly visits to a physician for required 
care of exacerbations; or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.

A 100 percent evaluation is warranted for FEV-1 of less than 
40-percent of predicted value; FEV-1/FVC less than 40 
percent; more than one attack per week with episodes of 
respiratory failure; or the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

In the absence of clinical findings of asthma at the time of 
examination, a verified history of asthma attacks must be of 
record.  Id.

By way of background, the Board notes that STR's showed that 
the Veteran was seen for complaints of chest tightness and 
wheezing with a diagnosis of asthma.  She was started on 
albuterol.  Physical Evaluation Board proceedings showed that 
a discharge from service was recommended due to asthma.  

On June 2005 VA examination, the Veteran did not report any 
current symptoms of chest tightness, shortness of breath, 
wheezing, or coughing.  The Veteran reported that she was 
given an albuterol inhaler and had used it at times, but 
currently no longer used it.  A Chest x-ray was normal and 
lung sounds were clear to percussion and auscultation.  
Objective examination findings showed pulmonary function 
tests (PFT) results as FEV1 (forced expiratory volume) of 71 
percent of the predicted values and FEV1/FVC (forced vital 
capacity) of 85 percent.  The PFT was reported as normal.  
The examiner provided a diagnosis of asthma with no current 
symptoms. 

North Texas VA Health Care System treatment records showed 
complaints of being out of breath with exertion.  The Veteran 
stated that she used an inhaler with exercise.  February 2005 
chest x-ray showed some coarsening of the bronchovascular 
area of the mid lower lung fields.  This was noted as being 
due to a history of asthma or bronchitis.  

On January 2007 VA examination, the Veteran reported that she 
had no attacks of asthma, dyspnea on exertion, hemoptysis, or 
productive cough.  She stated that she currently did not use 
an inhaler although that medication had been prescribed to 
her.  She had no incapacitating episodes.  Objective 
examination findings showed PFT results as FEV1 (forced 
expiratory volume) of 76 percent of the predicted values and 
FEV1/FVC (forced vital capacity) of 82 percent.  The examiner 
provided a diagnosis of asthma in the military, with no 
current attacks reported by the Veteran.   

Based upon the foregoing evidence, and pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6602, a 30 percent disability 
evaluation is not warranted at this time.  A review of the 
record indicates that the Veteran has been prescribed 
inhalational or bronchodilator inhalers to manage her 
asthmatic disorder, however, statements made by the Veteran 
herself, indicate that she has not required daily use of her 
inhalers for her specific disorder.  At her June 2005 VA 
examination, she had no current complaints.  She reported 
that she was given an albuterol inhaler and had used it at 
times, but currently no longer used it.  Moreover, a PFT 
performed at her June 2005 VA examination revealed FEV1 
(forced expiratory volume) of 71 percent of the predicted 
values and FEV1/FVC (forced vital capacity) of 85 percent.  
She was diagnosed with asthma with no current complaints.  
Likewise, on January 2007 VA examination, she reported that 
she currently did not use an inhaler although that medication 
had been prescribed to her.  PFT results showed FEV1 of 76 
percent of the predicted values and FEV1/FVC of 82 percent.  
She was diagnosed with asthma in the military with no current 
attacks.  Neither the Veteran's STR's nor her post-service 
treatment records indicated that she was ever prescribed any 
inhalational anti-inflammatory medication, courses of 
systemic corticosteroids, or immuno-suppressive medications. 

The Board finds that there is no basis for a "staged" rating.  
Rather, the symptomatology shown upon examination during the 
pendency of the appeal has been essentially consistent and 
fully contemplated by the assigned disability ratings.  See 
Fenderson, supra; Hart, supra.  

Overall, the evidence does not support a disability 
evaluation in excess of 10 percent for the Veteran's service 
connected asthma.  This appeal is denied.  38 C.F.R. §§ 4.3, 
4.7.

C.  Extraschedular

Furthermore, the potential application of various provisions 
of Title 38 Code of Federal Regulations have been considered, 
whether or not they were raised by the Veteran.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b) (1).  
In this case, however, there has been no showing that either 
the Veteran's service-connected right knee iliotibial band 
syndrome or asthma disorders have caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  As such, the 
medical evidence of record does not show that her service-
connected right knee iliotibial band syndrome and asthma 
disorders have interfered with employment beyond the regular 
schedular criteria nor that her service-connected right knee 
iliotibial band syndrome or asthma disorders rendered her 
unemployable.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the Veteran's service-connected right knee iliotibial 
band syndrome or asthma disorders under the provisions of 
38 C.F.R. § 3.321(b) (1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).









ORDER

Entitlement to assignment of a 10 percent rating (but no 
higher) for the Veteran's iliotibial band syndrome of the 
right knee is warranted.  To that extent, the appeal is 
granted, subject to laws and regulations applicable to 
payment of VA monetary benefits.


Entitlement to a rating in excess of 10 percent for the 
Veteran's asthma is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


